           CASE 0:17-cv-04910-DWF-LIB Doc. 269 Filed 07/29/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

    Arbor Pharmaceuticals, LLC,                      Case No. 17-cv-04910 (DWF-LIB)

                        Plaintiff,
    v.                                                   August 25, 2021 Jury Trial

    ANI Pharmaceuticals, Inc.,

                        Defendant.


                           JOINT STATEMENT OF THE CASE


         This case is titled “Arbor Pharmaceuticals, LLC v. ANI Pharmaceuticals, Inc.” It

is about alleged false advertising [and unfair competition1] in the marketing of

prescription drugs.

         The “Plaintiff” is the party that is bringing this suit. Here, the Plaintiff is Arbor

Pharmaceuticals, LLC, a drug company based in Atlanta, Georgia.

         The “Defendant” is the party being accused of alleged wrongdoing. Here, the

Defendant is ANI Pharmaceuticals, Inc., a drug company based in Baudette, Minnesota.

         Arbor and ANI compete in the sale of prescription drugs, including a prescription

antibiotic known as erythromycin ethylsuccinate oral suspension. Arbor and ANI do not

sell their products directly to consumers; instead, they market and sell to drug

wholesalers, retail pharmacies, and similar customers.

         Arbor markets and offers for sale two erythromycin ethylsuccinate oral suspension

antibiotic products called EryPed® and E.E.S.® Granules (“EryPed and E.E.S.”). Arbor

1
    Requested by Plaintiff. Defendant opposes.
          CASE 0:17-cv-04910-DWF-LIB Doc. 269 Filed 07/29/21 Page 2 of 3




began selling EryPed and E.E.S. products in 2011, and has offered them for sale

continuously since then through today.

         ANI markets and offers for sale a generic erythromycin ethylsuccinate for oral

suspension, which I will call its “EES product.” ANI began marketing its EES product on

September 27, 2016, and has offered it for sale at all times since then through today.

         This case concerns ANI’s marketing and sale of its EES product between

September 27, 2016, and November 2, 2018. This is the “relevant time period” for this

case.

         Arbor alleges that ANI falsely advertised and promoted its EES product as FDA

approved and an AB-rated substitute, and that this false advertising and promotion

influenced customers to purchase its EES product.

         ANI denies these allegations.

         Arbor alleges that ANI’s alleged false advertising [and unfair competition] injured

it by causing Arbor to lose sales and profits. In this case, Arbor is asking to be awarded

damages based on these alleged lost sales and profits.

         ANI denies that the Arbor is entitled to any award of damages.

         Your job at the end of the trial will be to determine whether Arbor has proved that

ANI falsely advertised its EES product [or engaged in unfair competition2], and if so

whether such false advertising [or unfair competition] [influenced customers and3] caused

harm to Arbor.

2
    Requested by Plaintiff. Defendant opposes.
3
    Requested by Defendant. Plaintiff opposes.


                                             -2-
        CASE 0:17-cv-04910-DWF-LIB Doc. 269 Filed 07/29/21 Page 3 of 3




Respectfully submitted this 29th day of July, 2021 by:

Attorneys for Plaintiff                            Attorneys for Defendant
Arbor Pharmaceuticals, LLC:                        ANI Pharmaceuticals, Inc.:

s/Andre Hanson                                     s/James T. Wilcox
  Andre Hanson                                       Adam E. Szymanski
  Minnesota Bar No. 0258234                          Minnesota Bar No. 397704
  andre.hanson@nortonrosefulbright.com               szymanski@ptslaw.com
NORTON ROSE FULBRIGHT US LLP                         Jeffer Ali
60 South Sixth Street, Suite 3100                    Minnesota Bar No. 247947
Minneapolis, Minnesota 55402-2112                    ali@ptslaw.com
Telephone: (612) 321-2800                          PATTERSON THUENTE
Facsimile: (612) 321-2288                          PEDERSEN, P.A.
                                                   4800 IDS Centre
 Saul Perloff (pro hac vice)                       80 South 8th Street
 saul.perloff@nortonrosefulbright.com              Minneapolis, Minnesota 55402-2100
 Katharyn A. Grant (pro hac vice)                  Telephone: (612) 349-5740
 katharyn.grant@nortonrosefulbright.com            Facsimile: (612) 349-9266
NORTON ROSE FULBRIGHT US LLP
111 W. Houston Street, Suite 1800                   Lloyd Smith (pro hac vice)
San Antonio, Texas 78205                            Lloyd.smith@bipc.com
Telephone: (210) 224-5575                           James T. Wilcox (pro hac vice)
Facsimile: (210) 270-7205                           james.wilcox@bipc.com
                                                   BUCHANAN INGERSOLL &
 Marc B. Collier (pro hac vice)                    ROONEY PC
 marc.collier@nortonrosefulbright.com              1737 King Street, Suite 500
NORTON ROSE FULBRIGHT US LLP                       Alexandria, Virginia 22314-2727
98 San Jacinto Blvd., Suite 1100                   Telephone: (703) 836-6620
Austin, Texas 78701-4255                           Facsimile: (703) 836-2021
Telephone: (512) 474-5201
Facsimile: (512) 536-4598




                                          -3-
